Title: From Alexander Hamilton to Gouverneur Morris, 4 March 1802
From: Hamilton, Alexander
To: Morris, Gouverneur


New York March 4, 1802
My Dear Sir
You have seen certain resolutions unanimously pass our legislature for amending the Constitution 1 by designating separately the candidates for President and Vice President 2 by having the Electors chosen by the people in districts under the direction of the National Legislature.

After mature reflection I was thoroughly confirmed in my first impression, that it is true Fœderal policy to promote the adoption of these amendments.
Of the first, not only because it is in itself right that the people should know whom they are choosing & because the present mode gives all possible scope to intrigue and is dangerous as we have seen to the public tranquillity—but becau⟨se⟩ in every thing which gives opportunity for juggling arts our adversaries will Nine times out of Ten excell us.
Of the second, because it removes thus far the intervention of the state Governments and strengthens the connection between the Fœderal head and the people, and because it diminishes the means of party combination, in which also the burning zeal of our opponents will be generally an overmatch for our temperate flame.
I shall be very happy that our friends may think with me & that no temporary motive may induce them to let slip the precious occasion, in which personal motives induce the other party to forget their true policy.
We are told here that at the close of your birth day feast a strange apparition which was taken for the V P appeared among you and toasted “the union of all honest men.” I often hear at the corner of the streets important fœderal secrets of which I am ignorant. This may be one.
If the story be true, tis a good thing if we use it well. As an instrument the person will be an auxiliary of some value, as a chief he will disgrace and destroy the party. I suspect however the folly of the mass will make him the latter, and from the moment it shall appear that this is the plan it may be depended upon much more will be lost than gained. I know of no important character who has a less founded interest than the man in question. His talents may do well enough for a particular plot ⟨but they⟩ are illsuited to a ⟨gr⟩eat and wise Drama. But what has wisdom to do with weak man? Adieu
Yrs. truly
AH
G Morris Esq
